IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR- 64,360-02


EX PARTE ARTHUR LEE BURTON





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 760321-B IN THE 338TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



 Per Curiam.  


O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	In June 1998, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set punishment at death.  Applicant filed the instant
writ application in which he challenges the validity of his conviction and punishment. 
Subsequently, on direct appeal, this Court affirmed applicant's conviction but reversed and
remanded for a new punishment trial.  Burton v. State, No. AP-73,204 (Tex. Crim. App.
March 7, 2001)(not designated for publication).  Applicant was retried on punishment and
sentenced to death a second time on September 6, 2002.  This Court affirmed applicant's
second punishment judgment.  Burton v. State, No. AP-73,204 (Tex. Crim. App. May 19,
2004)(not designated for publication).
	Applicant presents sixteen allegations in this application in which he challenges the
validity of his conviction and punishment.  The trial judge entered findings of fact and
conclusions of law, and recommended that relief be denied.  After reviewing the record, we
adopted the trial judge's findings, and denied relief.  Ex parte Burton, No. WR-64,360-02
(Tex. Crim. App. Nov. 7, 2007)(not designated for publication).  However, on February 6,
2008, the Court on its own motion decided to reconsider its decision.  The Court has finished
its review.  We again adopt the trial judge's findings, and based upon the trial court's
findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 22ND DAY OF APRIL, 2009.

Do Not Publish